Citation Nr: 1333514	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  11-11 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Luke McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to July 1989.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which, in relevant part, denied the Veteran's claim of entitlement to service connection for tinnitus.  In July 2010, he requested reconsideration of that decision.  In response, the RO readjucated the claim and, in a September 2010 rating decision, confirmed and continued the previous denial.  He then perfected an appeal of this claim to the Board.


FINDING OF FACT

The Veteran's tinnitus did not originate during his active military service and has not otherwise been shown by competent or credible evidence to be related or attributable to his service - including especially to repeated exposure to excessively loud noise and consequent injury (acoustic trauma).


CONCLUSION OF LAW

His tinnitus is not due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1131, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

The Board must assess the competency and credibility of all of the relevant evidence, so including both the medical and lay evidence, to in turn determine its ultimate probative weight, accounting for evidence that it finds persuasive or unpersuasive and providing reasons or bases for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The standard of proof to be applied in decisions on claims for Veterans' benefits is the benefit-of-the-doubt rule set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 


II.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enhanced VAs duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

A.  Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of all information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ) - which, here, is the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, if notice was not provided before initially adjudicating a claim or, if provided, it was inadequate or incomplete, to "cure" this timing defect in the provision of the notice and render it harmless VA need only provide all necessary notice, give the claimant opportunity to submit additional evidence and/or argument in response to it, and then readjudicate the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC).  This preserves the intended purpose of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  


In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  So notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of all five of these elements - thus, including the "downstream" disability rating and effective date elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

Here, prior to the initial rating decision in this matter in December 2009, a March 2009 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence he could submit in support of his claim, and informed him of his and VA's respective responsibilities in obtaining relevant records that might tend to support his claim.  Furthermore, upon readjudication of the claim, a July 2010 letter again provided him notice of the requirements for establishing his entitlement to service connection and of the evidence gathering responsibilities of both him and VA.  Therefore, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

B.  Duty to Assist

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records (STRs) and other pertinent records, such as concerning his evaluation and treatment since service - whether from VA or private providers - as well as performing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(i) 
The Duty to Assist by Obtaining Relevant Records

To satisfy this obligation, the Veteran's STRs and post-service VA medical records were obtained for consideration.  He has not identified any other records or other relevant evidence needing to be obtained.  Thus, the duty to obtain relevant records has been satisfied.  See 38 C.F.R. § 3.159(c).

(ii) The Duty to Assist by Providing an Examination for a Medical Opinion

This duty also has been met.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  This additional duty requires that VA provide a medical examination or obtain a medical opinion when necessary for an adequate decision.  38 C.F.R. § 3.159(c)(4).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.)

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Here, a VA examination of the Veteran was performed in December 2009.  The VA examination and opinion are adequate for deciding this claim.  In this regard, the examiner reviewed the claims file for the pertinent history, conducted an examination of the Veteran and recorded the clinical findings, and provided a clear explanation for the opinion stated that is consistent with the evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Thus, the duty to provide a VA examination and opinion is satisfied.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

C.  VCAA Conclusion

In sum, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error was harmful by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) (West 2002) (providing that the Court must take due account of the rule of prejudicial error).  Accordingly, the Board may proceed with appellate review of this claim.

III.  Analysis

In claiming entitlement to service connection for tinnitus, the Veteran contends this condition is the result of repeated exposure to excessively loud noise and consequent injury (acoustic trauma) while serving as an aviation ordinanceman on the flight deck of an aircraft carrier.  But for the following reasons and bases, the Board finds that service connection is not warranted.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection may be established on a direct basis with evidence showing:  (1) the Veteran has the claimed disability or, at the very least, that he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that, when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is insufficient to show that the disease or injury was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology"); C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39.

Here, though, because tinnitus is not included in the chronic diseases listed in section 3.309(a), evidence of a chronicity in service or a continuity of symptomatology after service is insufficient to support the claim, and instead the nexus element of the three-part test under Shedden must be satisfied to establish entitlement to service connection benefits.  See Walker, 708 F.3d at 1338-1339.

That said, with regards to the first Shedden element, evidence of current disability, the Board finds that the Veteran has tinnitus.  Tinnitus is "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994)).  It is generally subjective in type.  Id.  Because tinnitus is inherently subjective, its existence is generally determined by whether the Veteran claims to experience it.  Thus, for VA compensation purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Barr, 21 Vet. App. at 309; Charles v. Principi, 16 Vet. App. 370 (2002).  Because the Veteran stated that he has tinnitus in his February 2009 claim, during his December 2009 VA audiological examination, and in his April 2011 substantive appeal, the Board accepts that he has this claimed condition.

There still has to be attribution of this condition to his military service, however, and it is in this equally critical respect that the evidence is less favorable to his claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

As mentioned, he argues that his tinnitus was caused by hazardous noise exposure during his service.  When a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of his service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013); see also Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) (noting that Section 1154(b) only provides a means by which combat Veterans may establish the second element of service connection, an in-service event or injury, and does not eliminate the need for evidence of a current disability or a medical nexus); Shedden, 381 F.3d at 1167.  This presumption may be rebutted only by clear and convincing evidence.  Collette, 82 F.3d at 392.

The Veteran has not argued and the evidence of record does not otherwise suggest that he had combat service.  He served from August 1985 to July 1989, so during peacetime rather than wartime.  See 38 C.F.R. § 3.2.  Thus, the more relaxed evidentiary standard accorded combat-related injuries does not apply.  See again 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  Nevertheless, the Board finds that in-service hazardous noise exposure has been established based on his military occupational specialty (MOS) as an aviation ordinanceman, which has been determined by the Department of Defense (DoD) to involve a high probability of hazardous noise exposure.  See Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010).  Accordingly, the Board concedes that hazardous noise exposure during his service has been established.  See 38 U.S.C.A. § 1154(a).  It still nonetheless has to be shown that his tinnitus is a result or consequence.

The most competent and credible evidence of record, however, weighs against finding this required relationship or correlation between his tinnitus and the noise exposure during his service.  His April 1989 STRs show he denied having tinnitus during an examination on the ship on which he was stationed less than 90 days before his separation from service.  In that treatment record, a significant threshold shift was noted according to the results of an audiogram, and he was referred for an evaluation for a possible ear infection.  But he expressly denied having a medical history of hearing loss and denied tinnitus.  It was additionally noted that he had worked on the flight deck for three years and had worn double hearing protection for two years.  This STR further reflects that his tympanic membranes (eardrums) were slightly clouded in both ears, and that he had poor landmarks and valsalva.  The record additionally notes that he had old scarring in both ears and possible otosclerosis.

In his February 2009 claim, he stated that his tinnitus had begun in 1986, so supposedly during his active military service.  But that was a direct contradiction of what he earlier had actually indicated during his service, when he instead had expressly denied having ever experienced any tinnitus.  Had he in fact been experiencing tinnitus when specifically asked about this during his service, it seems only logical that he would have mentioned he had been if that were indeed the case.  But he clearly did not, in fact, to the contrary, expressly denied experiencing this condition or its effects or associated symptoms while in service.  This tends to undermine his credibility because he has given varying accounts of just how long he has experienced this condition, at times saying since his service and at other times, including most notably while in service, expressly denying that to have been the case.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a Veteran long after the fact).  Although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  This is especially true when considering that many of his prior examinations were in the course of his earlier evaluation and treatment, when there was no incentive to fabricate information for personal gain, financial or otherwise.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

He has explained that, as an aviation ordinanceman, he was exposed to hazardous noise from airplane engines on a daily basis, working on the flight deck of an aircraft carrier.  He further has stated that he "could feel his ear drums vibrate at times."

In December 2009, he was afforded a VA audiological examination.  The evaluating VA audiologist noted the Veteran's history and complaints of persistent tinnitus in quiet environments, including his exposure to airplane engine noise while wearing hearing protection during his service and his post-military history of noise exposure doing woodworking with hearing protection.  With regards to the onset of his tinnitus, the Veteran reported that, although he was not sure, his best guess was that his tinnitus had begun in the "early 1990's."  After conducting audiological testing, which showed normal hearing bilaterally, and examining the Veteran, the evaluating VA audiologist concluded that it was "less than likely that [the Veteran's] tinnitus is the result of military noise exposure."  The audiologist based this opinion on the Veteran's estimation of the onset of his tinnitus in the 1990's, and thus not until after the conclusion of his service, and the April 1989 STR (the last year of his service) reflecting that he had denied experiencing any tinnitus during his service.

The Board affords this examination and opinion considerable probative weight, as it reflects the conclusions of a medical professional who examined the Veteran personally and reviewed the pertinent medical history.  Moreover, the examiner's opinion finding against a relationship to service is supported by an explanation based on the Veteran's statements and reported history, his STRs, and an audiological examination of the Veteran.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).


The Board has considered the Veteran's contention that his tinnitus began in service and that he has experienced it ever since.  He is competent to testify as to matters within his experience and personal knowledge, such as the onset and symptoms of his tinnitus.  See, e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay testimony can be competent and sufficient to establish a diagnosis in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge); Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation).  However, a threshold finding that evidence is competent simply means that the evidence in question must be considered and weighed by the Board.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that incompetent testimony must be excluded from the Board's consideration).

Once the Board has determined that the evidence is competent, it must then determine the weight to be assigned the evidence in question, which varies according to its credibility, probative value, and relationship to other items of evidence.  See Layno, 6 Vet. App. at 469 (observing that the credibility and weight of testimony are factual determinations that must be distinguished from the initial assessment of its competency); accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify"); Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 


Here, the Veteran's statements regarding the history of his tinnitus are not credible.  Specifically, his April 1989 STR reflects that he denied tinnitus less than 90 days prior to discharge.  See again Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Furthermore, his statement to the VA audiological examiner regarding his estimate of tinnitus onset as occurring in the 1990's, and thus not until after his service had ended, conflicts with his contention in his February 2009 claim and April 2011 substantive appeal that his tinnitus instead had begun during his service.  Thus, the conflict between his contention that his tinnitus manifested in service and what the more probative STRs and reported medical history actually show strongly weighs against the credibility of his statements on this issue.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Because the Board does not find the Veteran's statements to be credible regarding the in-service onset of tinnitus, they are not entitled to any weight.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

The competent and credible evidence, therefore, does not establish the required linkage between the Veteran's current tinnitus and any event, disease or injury during his military service.  Rather, the post-service onset of tinnitus and the VA examiner's opinion weigh against such a relationship.


To reiterate, the Board has considered the Veteran's contention that his tinnitus is related to in-service noise exposure and, in so doing, has conceded that he is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence).  Washington, 19 Vet. App. at 368 (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, as a lay person, he does not have the medical training or expertise to provide a competent opinion as to whether the noise to which he was exposed in service is the reason he now has tinnitus, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77 (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); see also Layno, 6 Vet. App. at 469- 71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, his opinion that his tinnitus is related to in-service noise exposure is not competent and cannot by itself support his claim.  See id. at 470 (holding that incompetent testimony must be excluded from the Board's consideration).

Thus, a relationship to service is not established, and therefore the third Shedden element is not satisfied.  Shedden, 381 F.3d at 1166-67; Walker, 708 F.3d at 1338-1339; 38 C.F.R. § 3.303(a). 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for tinnitus is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

The claim of entitlement to service connection for tinnitus is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


